DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 10–18 in the reply filed August 26, 2022 is respectfully acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 and 17 recite the limitation “high voltage”. Respectfully, the Specification does not appear to define this term and it is unclear what scope should be assigned.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10–12 and 14–17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaine.1
With respect to claim 10, McLaine discloses an apparatus for treating water. (McLaine FIGs. 1, 9.) During normal operation, the apparatus receives water at an inlet. (Id.; see also ¶ 52.) The apparatus also passes water into a ionizer vessel 50. (See FIGs. 1, 9 (showing ionizer vessels A–C, collectively).) Each vessel comprises an electrode 60 having a plurality of magnets alternately stacked. (McLaine FIGs. 2, 4.) These magnets cause the water to be subjected to a plurality of magnetic fields alternating in polarity. (Id. ¶ 31.) Subsequently, the water is directed into a static mixer comprising an alloy mesh (i.e., a stainless steel mesh). (Id. ¶ 34; FIGs. 1, 9–11 (showing filters 180 comprising static mixers 187).) Afterwards, the water is subjected to an electrostatic field provided by an electrode 90. (McLain ¶ 74; ¶ 81 (“[t]he high voltage, low amperage electrode imparts a net negative charge on dissolved solids contained in the water complex holding them in suspension in the moving flow”).) In view of these findings, McLain is found to anticipate pending claim 1.
With respect to claim 11, McLaine’s step of causing water to be subjected to a plurality of magnetic fields includes passing the water though a magnetic electrode stage including an enclosure vessel and a magnetic electrode assembly disposed with the enclosure vessel. (See McLaine FIG. 2 (showing an enclosure vessel 50 having a magnetic electrode assembly 60 disposed therein); FIG. 4 (showing the magnetic electrode assembly).)
With respect to claim 12, the magnetic electrode assembly includes a plurality of spacers. (McLaine ¶ 31.) Also, this assembly further includes a plurality of magnets alternately stacked. (Id. FIG. 4.) The plurality of magnets are arranged such that a first one of the plurality of magnets has an opposite polarity to a second one of the plurality of magnets adjacent to the first one of the plurality of magnets. (Id.; see also ¶ 31.)
With respect to claim 14, McLaine’s step of directing the water through an alloy mesh includes passing the water through a static mixer stage including a vessel having an inner wall dividing a narrow area and a wide area within the vessel, and wherein the water passing through the static mixer stage first enters the narrow area of the vessel and flows to the wide area of the vessel. (McLaine FIG. 10 (showing a vessel 180, of a static mixing stage, said vessel having a narrow area and a wide area denoted by downward and upward arrows within said vessel).) 
With respect to claim 15, the alloy mesh is disposed within the wide area of the vessel. (Compare FIG. 10 (showing static mixer 187 within the wide area of vessel 180) with ¶ 87 (disclosing that the mesh is located within static mixer 187).)
With respect to claim 16, McLaine’s step of causing water to be subjected to an electrostatic field includes passing the water through a high voltage electrode stage including a first vessel, a second vessel disposed within the first vessel, and an electrode disposed within the second vessel. (McLaine ¶ 74 (describing a single electrode 92 contained within a tube 94 located within an first vessel 90).)
With respect to claim 17, the high voltage electrode stage includes a power supply structured to provide voltage to the electrode. (McLaine ¶ 74 (disclosing HV1 or HV2); ¶ 62 describing HV1 and HV2 as high voltage supplies.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McLaine.
With respect to claim 13, the enclosure vessel includes an outlet disposed at a lower end of the enclosure vessel and an inlet disposed at an upper end of the enclosure vessel such that the water passing from the inlet to the outlet flows along the magnetic electrode assembly. (McLaine FIG. 2.) McLaine does not appear to specify the claimed locations of the inlet and outlet. Previously, the courts found that when a claim is directed to the reversal of known prior art elements, such reversal is obvious. See MPEP § 2144.04(VI)(A). Furthermore, the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). As it applies to the instant claim, the reversal of McLaine’s inlet and outlet would have still yielded the same predictable result: providing treatment via electrodes within the enclosure vessel. As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify McLaine such that the locations of the inlet and outlet are swapped: in order to yield the predictable result of providing treatment via electrodes within the enclosure vessel. MPEP § 2144.04(IV)(A); KSR, 550 U.S. at 415–16.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McLaine in view of Shanahan.2
With respect to claim 18, McLaine does not appear to specify that the water is irrigation water including one or more mineral or nutrient additives. Shanahan teaches that treating irrigation water via alternating magnets. (Shanahan ¶ 14.) Shanahan further teaches that minerals help plants and grass. (Id. ¶ 14.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Shanahan with the teachings of McLaine ,viz., such that the water in McLaine’s invention is irrigation water including one or more mineral additives: in order to yield the predictable result of providing water useful for helping plants and/or grass minerals grow. KSR, 550 U.S. at 415–16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2017/0107138 A1, published April 20, 2017 (“McLaine”).
        2 US 2007/0205158 A1, published September 6, 2007 (“Shanahan”).